Citation Nr: 1445067	
Decision Date: 10/09/14    Archive Date: 10/16/14

DOCKET NO.  10-25 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for chronic obstructive pulmonary disease (COPD).  


REPRESENTATION

Appellant represented by:	Paul B. Burkhalter, Esquire


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Syverson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from November 1959 to July 1963.

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  In an April 2014 decision, the Board granted entitlement to service connection for interstitial lung disease, to include asbestosis, and remanded the issue of entitlement to service connection for chronic obstructive pulmonary disease.  The case now returns to the Board for further appellate consideration.  

The Veteran testified at a February 2012 videoconference hearing before the undersigned, as well as before a November 2010 RO hearing before a Decision Review Officer.  Transcripts of those proceedings are associated with the claims file.  The Board has reviewed all relevant documents in the Virtual VA and Veterans Benefits Management System (VBMS) paperless files in its consideration of the appeal.   

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Remand is necessary to ensure all relevant records are obtained.  Specifically, both the July 2014 VA examination report and supplemental statement of the case refer to relevant VA treatment records, to include "CAPRI records," that are not associated with the Veteran's claims, Virtual VA, or VBMS file.  Additionally, the Veteran has identified two private providers from whom records have not yet been obtained.  Finally, the Board finds that an additional examination is warranted.  The examiner must assume that the Veteran was exposed to asbestos during service and is advised that he is service-connected for interstitial lung disease/asbestosis.  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a letter and ask him to provide the necessary authorization forms so that VA may obtain treatment records from his primary civilian provider, Dr. M.H., and the Family Convenience Clinic.  Appropriate efforts must be made to obtain such records and associate them with the claims, Virtual VA, or VBMS file.  

Obtain records of any relevant VA treatment since February 2010 and associate them with the claims, Virtual VA, or VBMS file.  

If the RO cannot locate any identified records, the RO must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  The RO must then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

2.  After associating any additional records with the file, schedule the Veteran for a VA pulmonary examination with an examiner who has not previously treated or examined him.  The examiner is to be provided access to the claims file, a copy of this Remand, the Virtual VA file, and the VBMS file.  The examiner must specify in the report that the claims file, as well as any Virtual VA and VBMS records have been reviewed.  The examiner is advised that service connection is already established for interstitial lung disease, to include asbestosis.  Additionally, the examiner must accept as true, for purposes of providing the requested opinions, that the Veteran was exposed to asbestos during active duty service.  Following the examination the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of any obstructive lung disease.  

Thereafter, the examiner must opine as to whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's current obstructive lung disease began during service, is due to an event or injury during service, or is otherwise etiologically related to active duty service, to include due to in-service asbestos exposure.  

The examiner must also opine as to whether it is at least as likely as not that the Veteran's current obstructive lung disease is caused by his service-connected interstitial lung disease.  If not, is it at least as likely as not that his current obstructive lung disease has been aggravated (permanently worsened beyond its natural course) by his service-connected interstitial lung disease, to include asbestosis.  

The examiner must provide a fully reasoned rationale for any and all opinions offered, including a discussion of the facts of this case and any medical studies or literature relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case.  

3.  After the development requested has been completed, review the examination report to ensure that it is in complete compliance with the directives of this Remand.  Ensure that the examiner documented his or her consideration of the claims, Virtual VA, and VBMS files.  If the report is deficient in any manner, implement corrective procedures at once.

4.  After completing the above development and any other indicated development, readjudicate the claim.  If the benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and allow an appropriate opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

